DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant's amendments and arguments filed 20 September 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 20 September 2021, it is noted that claim 56 has been amended. Support can be found in the specification at (pg 11, ¶3). No new matter or claims have been added.

Status of the Claims
Claims 56-67 are pending.
Claims 56-67 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 56-67 stand rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al. (US 2002/0166573) in view of SolvSat (2011) in view of Tencel (2014).

Policicchio teaches a cleaning composition that can be used in the form of a wipe [0002, 0206]. The cleaning composition and/or pad has many optional components with the only required portion being an aqueous solvent system (at least 80%) [0007-0031]. Said solvent system can be water [0145-0148]. Optionally, the composition may comprise a surfactant (0.001-0.5%) and a monocarboxlylic acid (0.01-1%; 100-10,000 ppm) [0008, 0011]. Regarding the monocarboxlylic acid, the Applicant teaches that the composition should be in the range of pH of 2-5 for removal of soap scum and hard water stains [0130]. To achieve this pH level citric acid is preferred, which has a pKa of less than 5 and also has disinfecting properties [0130-0131]. Regarding optional preservatives and antibacterial agents, Policicchio teaches including quaternary ammonium compounds including dioctyl dimethyl ammonium chloride in about 0.0001% up to about 0.5%, which are antimicrobial actives [0196, 0391]. When prepared in the form of a pad or wipe, the composition can comprise an absorbent layer and a scrubbing layer, both of which can be made of fibrous material including naturally-occurring or synthetic fibers such as cellulosic fibers [0239-0240, 0256]. In the form of a wipe, the wipe can comprise said solution in about 0.5-5% wherein the QAC is present in >0.05% so as to deliver a high degree of anti-microbial efficacy [0388]. Regarding the process for making the cleaning composition, Policicchio teaches the composition can be made by mixing all the ingredients together [0203]. It is noted, however, that Policicchio is silent as to at which stage the antimicrobial is to be incorporated into the 
Policicchio does not teach a single wipe composition comprising all of the elected species nor does it teach lyocell as the textile. Policicchio also does not teach a method of making said wipe or wherein the wipe releases the QAC in the claimed rate. Policicchio does not teach drying the textile after applying the first composition.
SolvSat teaches a textile cleaning wipe prepared from lyocell material and treated with an acetone solution (pg 1).
Tencel teaches that lyocell is sold as TENCEL (brand name) and is a natural fiber that is soft, absorbent, and very strong when wet (pg 2). TENCEL is made from cellulose derived from wood (pg 2).
The specific combination of features claimed is disclosed within the broad generic ranges taught by Policicchio but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Policicchio does not provide any motivation to select this specific combination of citric acid, QAC, and water in the form of a composition on a wipe, anticipation cannot be found. 

Consistent with this reasoning, it would have been obvious to have selected various combinations of antimicrobial agents, surfactants, and aqueous solvents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” That being said, it would have been prima facie obvious to the person of ordinary skill in the art at the time of the invention to have prepared a wipe composition wherein the substrate is a fiber and the antimicrobial composition comprises alkyl dimethyl benzyl ammonium chloride (0.0001%-0.01%), citric acid (0.01-1%), and water in the form of a composition applied to a wipe. It is 
Regarding the Applicant’s election of lyocell as the textile fiber, Policicchio teaches using cellulosic fibers, and Tencel teaches that TENCEL is lyocell which is derived from cellulose from wood. SolvSat is further applied for its teaching that lyocell is a suitable substrate for cleaning wipes. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). It would have been obvious to use TENCEL as the cellulosic fiber of Policicchio since it is taught as being suitable for use as a wipe and for having superior properties such as being very strong and absorbent.
Regarding claim 56 Policicchio teaches the composition can be made by mixing all the ingredients together but is silent as to at which stage the antimicrobial is to be incorporated into the wipe composition.  Policicchio also discloses that multiple layers can be applied to the pre-moistened wipe. As such, it would have been obvious to apply the antimicrobial agent (such as a QAC) to the wipe at any time including in the first layer or the second layer. Moreover, it would have been obvious to include a drying step since the overall wipe can be a wet wipe or a dry wipe and the latter would necessarily require a drying step.
Regarding the limitations of the instant claims related to the release of the QAC from the wipe, since the prior art teaches the same components and amounts as required in the instant claims, the Examiner is interpreting the release rate of QAC as being necessarily present. The composition of Policicchio addresses all the required claim limitations regarding species and concentrations of said species as presented in .

Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 4-5 of their remarks, that Policicchio teaches layers wherein the layers refer to physical substrates, not layers of chemicals. The Applicant further argues that there is no teaching in Policicchio of separating the first and second compositions as recited in the instant claims.
In response, the instant claims require the steps of “applying a first composition to a textile” and then “applying a second composition to the textile…” It is noted that the claims use “comprising” language therefore there no limitations on the scope of what constitutes a “composition.” Policicchio teaches a textile that can have multiple layers. A textile layer, even if it is fibrous, is still a “composition” by the broadest reasonable definition. That being said, it is obvious to interpret Policicchio as having multiple layers wherein each layer is a unique composition. Regarding the selection of composition for each layer, it would have been obvious to apply the antimicrobial agent (such as a QAC) to the wipe at any time including in the first layer or the second layer. One obvious combination would be to have no antimicrobial in the first layer and then to add antimicrobial in the second layer, since Policicchio teaches multiple layers. Doing so would have been obvious and would have read on the instant claims which require a first composition on a textile and a second composition applied on the textile.

The Applicant argues, on page 5 of their remarks, that Policicchio includes a polymeric coating agent comprising amine oxide moieties with a partial positive charge, which is not permitted in the claims as currently amended.
In response, the only required components in the cleaning composition of Policicchio are an aqueous solvent system wherein all the remaining agents are optional (see [0007-0022]. Therefore, the teaching of a polymeric coating agent is optional and thus it would have been obvious to not include said agent in the final composition of Policicchio.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613